 

ESCROW AGREEMENT

                                                             

                         This ESCROW AGREEMENT (this “Agreement”) is entered
into this 6th day of March, 2017 (the “Execution Date”), and made effective as
of the 28th day of February, 2017 (the “Effective Date”), by and among Nitin
Amersey, a resident of Michigan, USA (“Purchaser”), Louis Bertoli, a resident of
Italy (“Seller”; together with Purchaser, sometimes referred to individually as
a “Party” and collectively as the “Parties”), and Thrasher Worth LLC, a Georgia
(USA) limited liability company (the “Escrow Agent”).   

 

WHEREAS, Seller owns 36,000,000 shares (the “Shares”) of the common stock, par
value $0.0001 per share of HPIL Holding, a Nevada (USA) corporation (the
“Company”), which represents a controlling interest in the Company as of the
Effective Date.

WHEREAS, Purchaser and Seller have entered into that certain Stock Purchase
Agreement of even date hereof (the “SPA”) pursuant to which Seller shall sell
the Shares to Purchaser and Purchaser shall purchase the Shares from Seller.

WHEREAS, Purchaser and Seller wish to place with the Escrow Agent the Escrow
Deposit (as defined below) to be held in accordance with the terms of this
Agreement for the purpose of closing the purchase and sell of the Shares.

WHEREAS, the Escrow Agent has agreed to accept, hold and disburse the Escrow
Deposit in accordance with the terms of this Agreement; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties and the Escrow Agent, for
themselves, their successors and permitted assigns, as applicable, hereby agree
as follows:

1.            Appointment.  The Parties hereby appoint the Escrow Agent as their
escrow agent for the purposes set forth herein, and the Escrow Agent hereby
accepts such appointment under the terms and conditions set forth herein. 

 

2.            Escrow Deposit; IOLTA Account; No Interest. 

 

(a)          Seller agrees to deposit with the Escrow Agent (i) the certificate
evidencing the Shares, (ii) an assignment or stock power duly executed by Seller
pursuant to which Seller assigns, transfers and delivers to Purchaser the
Shares, and (iii) a direction for payment of the Purchase Price to an account
designated by Seller (collectively, the “Seller Deliverables”), to be held in
escrow in accordance with the terms hereof.

 

(b)          Purchaser agrees to deposit with the Escrow Agent the sum of
$344,160 (“Purchase Prices”; together with Seller Deliverables, “Escrow
Deposit”).  The Escrow Agent shall hold the Purchase Price in its IOLTA Account
with Suntrust Bank, NA.  The IOLTA Account is a non-interest bearing account,
with any accrued interest being transmitted to the State Bar of Georgia (USA) in
accordance with its regulations. 

 

(c) The Parties hereby represent and warrant to the Escrow Agent that (i) there
is no sale or transfer of an United States Real Property Interest as defined
under IRC Section 897(c) in the underlying transaction giving rise to this
Agreement; and (ii) such underlying transaction does not constitute an
installment sale requiring any tax reporting or withholding of imputed interest
or original issue discount to the IRS or other taxing authority.

 

3.            Disposition and Termination.      

 

(a)          The Escrow Agent is directed to hold and distribute the Escrow
Deposit in the following manner:

 

(i)           Closing of Transaction.  Except as otherwise set forth herein,
Escrow Agent shall release from escrow to Seller all the Purchase Price without
deduction therefrom (except to the extent necessary to pay the Escrow Agent
fees) in accordance with the disbursement instructions provided by Seller and to
Purchaser the Shares certificate and executed assignment or stock power
delivered to Escrow Agent by Seller pursuant to Seciton 2(a) as promptly as
possible in accordance with written instructions from Seller only upon the
occurrence of all the following: (x) execution by Purchaser and Seller of this
Agreement; (y) Escrow Agent’s receipt of all of the Escrow Deposit on or before
17:00 p.m. Atlanta, Georgia (USA) local time on April 28, 2017; and (z) Escrow
Agent’s receipt of instructions from Purchaser to close escrow and disburse the
Escrow Deposit in accordance with this Section 3(a)(i). 

 

--------------------------------------------------------------------------------

 

 

 

(ii)          Failure to Deposit the Purchase Price.  If the Purchase Price is
not deposited in full with the Escrow Agent on or before 17:00 p.m. Atlanta,
Georgia (USA) local time on April 21, 2017, Escrow Agent shall return the
contents of the entire Escrow Deposit, if any, to the respective Party from
which it was received.

 

(iii)        Failure to Deposit the Seller Deliverables.  If the Seller
Deliverables are not deposited in full with the Escrow Agent on or before 17:00
p.m. Atlanta, Georgia (USA) local time on April 28, 2017, Escrow Agent shall
return the contents of the entire Escrow Deposit, if any, to the respective
Party from which it was received.

 

(iv)         Joint Instructions.               Notwithstanding anything to the
contrary contained in this Agreement, at any time prior to final termination of
this Agreement, the Escrow Agent shall, if so instructed in a writing signed by
each of Purchaser and Seller, disburse the Escrow Deposit as directed thereby,
including payment from the Purchase Price to Purchaser or to Seller, as
directed, the amount specified in such writing.

 

(v)          No Other Disposition of the Escrow Deposit.  The Escrow Agent shall
not dispose of all or any portion of the Escrow Deposit other than as provided
in this Agreement.

 

(b)          Any instructions setting forth, claiming, containing, objecting to,
or in any way related to the transfer or distribution of the Escrow Deposit,
must be in writing and executed by the appropriate Party or Parties as evidenced
by the signatures of such Party and delivered to the Escrow Agent only by
confirmed facsimile or as a Portable Document Format (“PDF”) attached to an
email on a Business Day only at the fax number or email address set forth in
Section 8 below. No instruction for or related to the transfer or distribution
of the Escrow Deposit shall be deemed delivered and effective unless the Escrow
Agent actually shall have received it on a Business Day by facsimile or as a PDF
attached to an email only at the fax number or email address set forth in
Section 8 and as evidenced by a confirmed transmittal to the Party’s or Parties’
transmitting fax number or email address and the Escrow Agent has been able to
satisfy any applicable security procedures as may be required hereunder.  The
Escrow Agent shall not be liable to any Party or other person for refraining
from acting upon any instruction for or related to the transfer or distribution
of the Escrow Deposit if delivered to any other fax number or email address,
including but not limited to a valid email address of any employee of the Escrow
Agent.  

(c)          The Parties acknowledge that there are certain security,
corruption, transmission error and access availability risks associated with
using open networks such as the internet and the Parties hereby expressly assume
such risks. 

(d)          As used in this Agreement, “Business Day” shall mean any day other
than a Saturday, Sunday or any other day on which banks in Atlanta, Georgia
(USA) are authorized or required by law or executive order to remain closed. The
Parties acknowledge that the security procedures set forth in this Section 3 are
commercially reasonable. Upon delivery of the Escrow Deposit in full by the
Escrow Agent, this Agreement shall terminate, and all related account(s) shall
be closed, subject to the provisions of Section 6. 

4.            Escrow Agent.  The Escrow Agent is a law firm which has
represented and may continue to represent the Company and Purchaser in various
unrelated matters.  Except as its role as Escrow Agent, the Escrow Agent has not
provided legal advice, does not represent and will not be deemed to represent
either Seller or Purchaser in connection with this Escrow Agreement or the
transactions contemplated hereby. To the extent this creates a conflict of
interest, the Parties waive such conflict of interest to the fullest extent
allowed by law.  The Escrow Agent shall have only those duties as are
specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties, including but not limited to any
fiduciary duty, shall be implied.  The Escrow Agent has no knowledge of, nor any
obligation to comply with, the terms and conditions of any other agreement
between the Parties, nor shall the Escrow Agent be required to determine if any
Party has complied with any other agreement.   Notwithstanding the terms of any
other agreement between the Parties, the terms and conditions of this Agreement
shall control the actions of the Escrow Agent.  The Escrow Agent may
conclusively rely upon any written notice, document, certification, instruction
or request delivered by the Parties believed by it to be genuine and to have
been signed by such Party, as applicable, without inquiry and without requiring
substantiating evidence of any kind and the Escrow Agent shall be under no duty
to inquire into or investigate the validity, accuracy or content of any such
document, notice, instruction or request. Any notice, document, instruction or
request delivered by a Party but not required under this Agreement may be
disregarded by the Escrow Agent.  The Escrow Agent shall not be liable for any
action taken, suffered or omitted to be taken by it in good faith except to the
extent that the Escrow Agent’s gross negligence or willful misconduct was the
cause of any direct loss to either Party.  The Escrow Agent may execute any of
its powers and perform any of its duties hereunder directly or through
affiliates or agents.   In the event the Escrow Agent shall be uncertain, or
believes there is some ambiguity, as to its duties or rights hereunder or
receives instructions, claims or demands from any Party hereto which in the
Escrow Agent’s judgment conflict with the provisions of this Agreement, or if
the Escrow Agent receives conflicting instructions from the Parties, the Escrow
Agent shall be entitled either to: (a) refrain from taking any action until it
shall be given (i) a joint written direction executed by the Parties which
eliminates such conflict or (ii) a court order issued by a court of competent
jurisdiction (it being understood that the Escrow Agent shall be entitled
conclusively to rely and act upon any such court order and shall have no
obligation to determine whether any such court order is final); or (b) file an
action in interpleader.  The Escrow Agent shall have no duty to solicit any
payments which may be due it, including, without limitation, the Escrow Deposit
nor shall the Escrow Agent have any duty or obligation to confirm or verify the
accuracy or correctness of any amounts deposited with it hereunder. Anything in
this Agreement to the contrary notwithstanding, in no event shall the Escrow
Agent be liable for special, incidental, punitive, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Escrow Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.  

2

 

--------------------------------------------------------------------------------

 

 

 

5.            Resignation;  Succession.   The Escrow Agent may resign and be
discharged from its duties or obligations hereunder by giving ten (10) days
advance notice in writing of such resignation to the Parties.  The Escrow
Agent’s sole responsibility after such ten (10) day notice period expires shall
be to hold the Escrow Deposit  and to deliver the same to a designated
substitute escrow agent, if any, appointed by the Parties, or such other person
designated by Parties, or in accordance with the directions of a final court
order, at which time of delivery, the Escrow Agent’s obligations hereunder shall
cease and terminate.  If prior to the effective resignation date, the Parties
have failed to appoint a successor escrow agent, or to instruct the Escrow Agent
to deliver the Escrow Deposit to another person as provided above, or if such
delivery is contrary to applicable law, at any time on or after the effective
resignation date, the Escrow Agent either (a) may interplead the Escrow Deposit
with a court located in the State of Georgia (USA) and the costs, expenses and
reasonable attorney’s fees which are incurred in connection with such proceeding
may be charged against and withdrawn from the Escrow Deposit; or (b) appoint a
successor escrow agent of its own choice.  Any appointment of a successor escrow
agent shall be binding upon the Parties and no appointed successor escrow agent
shall be deemed to be an agent of the Escrow Agent.  The Escrow Agent shall
deliver the Escrow Deposit to any appointed successor escrow agent, at which
time the Escrow Agent’s obligations under this Agreement shall cease and
terminate. Any entity into which the Escrow Agent may be merged or converted or
with which it may be consolidated, or any entity to which all or substantially
all of the escrow business may be transferred, shall be the Escrow Agent under
this Agreement without further act.

 

6.            Compensation; Acknowledgment.  Seller and Purchaser each
acknowledge and agree to be joint and severally liable for Escrow Agent’s fees
in connection with the preparation of this Agreement and performance hereunder
and direct Escrow Agent to disburse to Escrow Agent from the Purchase Price all
fees accrued hereunder as of the closing of escrow and prior to the disbursement
of the Purchase Price to any other Party.  To the extent that Escrow Agent’s
fees are not fully paid by the Purchase Price deposited with the Escrow Agent,
the Parties hereby agree to pay Escrow Agent’s invoices for services rendered in
connection with the Agreement in accordance with the terms of such invoices. 
Seller and Purchaser each acknowledge that: (a) the duties of the Escrow Agent
hereunder are purely mechanical; and (b) the Escrow Agent is acting hereunder
for the convenience of the Parties and shall not be impeached or accountable
because of any conflicting or potentially conflicting duties to each of the
Company or Purchaser or any advice provided to either of them.  Further, all
costs and expenses incurred by the Escrow Agent in performing its duties
hereunder shall be paid by the Parties on a joint and several basis, and will be
those usually charged in performing legal services which will be based on the
Escrow Agent’s standard hourly rates in effect from time to time.

3

 

--------------------------------------------------------------------------------

 

 

 

7.            Indemnification and Reimbursement.   The Parties agree jointly and
severally to indemnify, defend, hold harmless, pay or reimburse the Escrow Agent
and its affiliates and their respective successors, assigns, directors, agents
and employees (the “Indemnitees”) from and against any and all losses, damages,
claims, liabilities, penalties, judgments, settlements, litigation,
investigations, costs or expenses (including, without limitation, the reasonable
fees and expenses of outside counsel and experts and their staffs and all
expense of document location, duplication and shipment) (collectively
“Indemnitee Losses”), arising out of or in connection with (a) the Escrow
Agent’s  performance of this Agreement, except to the extent that such
Indemnitee Losses are determined by a court of competent jurisdiction through a
final order to have been caused by the gross negligence, willful misconduct, or
bad faith of such Indemnitee; and (b) the Escrow Agent’s following, accepting or
acting upon any instructions or directions, whether joint or singular, from the
Parties received in accordance with this Agreement.  In furtherance of the
foregoing, the Escrow Agent is expressly authorized and directed, but shall not
be obligated, to charge against and withdraw from the Escrow Deposit for its own
account or for the account of an Indemnitee any amounts due to the Escrow Agent
or to an Indemnitee under Section 6 or 7. As among the Parties, the
indemnification payment and reimbursement obligations set forth in this Section
7 shall be the sole responsibility of Seller. The obligations set forth in this
Section 7 shall survive the resignation, replacement or removal of the Escrow
Agent or the termination of this Agreement.

 

8.            Notices.   Except as otherwise provided in Section 3, all
communications hereunder shall be in writing or set forth in a PDF attached to
an email, and all instructions from a Party or the Parties to the Escrow Agent
shall be executed by such Party, and shall be delivered in accordance with the
terms of this Agreement by facsimile, email or overnight courier only to the
appropriate fax number,  email address, or notice address set forth for each
party as follows:

 

If to Purchaser:                                 Nitin Amersey

3738 Coach Cove

Sanford, Michigan 48657

United States of America

Email:  amersey@amersey.com

 

If to Seller:                                        Louis Bertoli

Via Valsorda 47/a

Concesio 25062

Italy

Email:  info@louisbertoli.com

 

If to the Escrow Agent:                    Thrasher Worth LLC

                                                     Five Concourse Parkway,
Suite 3200

Atlanta, Georgia 30328

United States of America

Attention:  H. Grady Thrasher

Fax No.: (404) 760-6002

                                                            Email Address:
 gthrasher@thrasherworth.com

 

9.            Compliance with Court Orders.  In the event that a legal
garnishment, attachment, levy, restraining notice or court order is served with
respect to any of the Escrow Deposit, or the delivery thereof shall be stayed or
enjoined by an order of a court, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to obey and comply with all such orders so
entered or issued, which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction, and in the event that the
Escrow Agent obeys or complies with any such order it shall not be liable to any
of the Parties hereto or to any other person by reason of such compliance
notwithstanding such order be subsequently reversed, modified, annulled, set
aside or vacated.

 

10.          Miscellaneous.  (a)  The provisions of this Agreement may be
waived, altered, amended or supplemented only by a writing signed by the Escrow
Agent, Purchaser and Seller.  Neither this Agreement nor any right or interest
hereunder may be assigned by any Party without the prior consent of the Escrow
Agent, Purchaser and Seller.  This Agreement shall be governed by and construed
under the laws of the State of Georgia (USA).   Each Party and the Escrow Agent
irrevocably waives any objection on the grounds of venue, forum non-conveniens
or any similar grounds and irrevocably consents to service of process by mail or
in any other manner permitted by applicable law and consents to the jurisdiction
of the courts located in the State of Georgia (USA). To the extent that in any
jurisdiction any Party may now or hereafter be entitled to claim for itself or
its assets, immunity from suit, execution, attachment (before or after judgment)
or other legal process, such Party shall not claim, and hereby irrevocably
waives, such immunity.  The Escrow Agent and the Parties further hereby waive
any right to a trial by jury with respect to any lawsuit or judicial proceeding
arising or relating to this Agreement.  No party to this Agreement is liable to
any other party for losses due to, or if it is unable to perform its obligations
under the terms of this Agreement because of, acts of God, fire, war, terrorism,
floods, strikes, electrical outages, equipment or transmission failure, or other
causes reasonably beyond its control.  This Agreement and any joint instructions
from the Parties may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument or instruction, as applicable. All signatures of the parties
to this Agreement may be transmitted by facsimile or as a PDF attached to an
email, and such facsimile or PDF will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party.  If any provision of this Agreement is determined to be
prohibited or unenforceable by reason of any applicable law of a jurisdiction,
then such provision shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in such
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction.  The Parties each represent, warrant and covenant that (i)
each document, notice, instruction or request provided by such Party to the
Escrow Agent shall comply with applicable laws and regulations; and (ii) such
Party is competent and has full power and authority to enter into this Agreement
and to perform all of the duties and obligations to be performed by it
hereunder.  Except as expressly provided in Section 7 above, nothing in this
Agreement, whether express or implied, shall be construed to give to any person
or entity other than the Escrow Agent and the Parties any legal or equitable
right, remedy, interest or claim under or in respect of the Escrow Deposit or
this Agreement.

4

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Execution Date set forth above.  

 

 

SELLER                                                                         
               THRASHER WORTH, LLC                                              
 

                                                                                         
 

 

 /S/ Louis Bertoli                                            
                                             By:  /S/ H. Grady
Thrasher            

Louis Bertoli, individually

                                                           
                                             Name: H. Grady Thrasher

 

                                                           
                                             Title: Member    

 

PURCHASER

 

 

 

 /S/ Nitin Amersey                                           

Nitin Amersey, individually

 